Exhibit 10.32
(CAPITAL SOURCE LOGO) [w81707w8170713.gif]
February 16, 2011
VIA EMAIL
Bryan D. Smith
c/o CapitalSource Finance LLC
5404 Wisconsin Avenue, 2nd Floor
Chevy Chase, Maryland 20815
Dear Bryan:
CapitalSource Finance LLC (“CapitalSource” or the “Company”) seeks to provide
the benefits set forth in this letter agreement (the “Agreement”) in order to
retain your services during the Agreement Period (as defined below). During the
Agreement Period and thereafter, if you remain employed at the Company or its
affiliates it shall be on an at-will basis with only those benefits or rights to
which at-will employees are entitled at that time and those otherwise expressly
set forth in this Agreement. Both during the Agreement Period and thereafter,
you or the Company or such affiliates may terminate your employment at any time
for any reason, with or without notice.
     The following terms shall have the following meanings for purposes of this
Agreement:
     “Agreement Period” shall mean the period from January 1, 2011 through the
close of business on the 5th business day after the 2011 Filing Date.
     “Cause” shall mean any one of the following events (as determined in good
faith by CapitalSource): (i) your conviction of, or plea of nolo contendere to,
a felony or any other crime involving moral turpitude or any act or omission
involving dishonesty, misrepresentation, embezzlement, fraud or similar
behavior, (ii) your material breach of any policy of, or any agreement with,
CapitalSource or any of its affiliates that is not curable or, if curable, has
not been cured within ten (10) days of such breach, (iii) your breach of any
fiduciary duty or material obligation to CapitalSource or any of its affiliates,
(iv) any act of gross negligence or willful misconduct that has, had or is
reasonably likely to have a material adverse effect on, or has materially
injured or harmed or is reasonably likely to materially injure or harm,
CapitalSource or any of its affiliates or any of its or their business affairs,
operations, reputation, customers or suppliers, or (vi) your failure to
competently perform your job or duties for CapitalSource or any of its
affiliates as reasonably determined by CapitalSource after your having received
written notice from CapitalSource and, if such failure is curable, your not
having cured such failure within ten (10) days of the date of such written
notice.

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 2
     “Change of Control” shall mean (i) the dissolution or liquidation of
CapitalSource Inc. or a merger, consolidation, or reorganization of
CapitalSource Inc. with one or more other entities in which CapitalSource Inc.
is not the surviving entity, (ii) a sale of substantially all of the assets of
CapitalSource Inc. to another person or entity, or (iii) any transaction
(including without limitation a merger or reorganization in which CapitalSource
Inc. is the surviving entity) which results in any person or entity owning Fifty
Percent (50%) or more of the combined voting power of all classes of shares of
CapitalSource Inc. or its successor. Notwithstanding the foregoing, a
transaction described in clause (i) or clause (ii) of the preceding sentence
shall not be a Change of Control if persons who are shareholders of
CapitalSource Inc. or its affiliates immediately prior to the transaction
continue to own Fifty Percent (50%) or more of the combined voting power of
CapitalSource Inc. or the resulting entity immediately following the
transaction.
     “Current Equity” shall mean all of your equity awards under the Company’s
Plan (as defined below) that are outstanding as of the date of this Agreement,
as set forth in Exhibit A hereto.
     “Disability” or “Disabled” shall be defined as your being substantially
unable to perform, despite reasonable accommodation, your material duties as set
forth by the Company or its affiliates, on account of your illness, physical or
mental disability or other similar incapacity, which inability shall continue
for 180 consecutive days, or for 270 days in any twenty-four (24) month period,
provided, that until any termination of employment by reason of Disability, you
shall continue to receive your base salary payable under this Agreement reduced
by any benefits payable to you under any Company or its affiliates provided
disability insurance policy or plan applicable to you. You agree, in the event
of any dispute as to whether a Disability exists, and if requested by the
Company, to submit to a physical examination by a licensed physician selected by
mutual consent of the Company and you, the cost of such examination to be paid
by the Company. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. This paragraph shall
be interpreted and applied so as to comply with the provisions of the Americans
with Disabilities Act and any applicable state or local laws.
     “Good Reason” shall mean, unless otherwise agreed to by you, (i) a
reduction in your annual base salary from the rate in effect on March 1, 2011
(it being understood and agreed that Good Reason shall not exist if the Company
increases your annual base salary from the rate in effect on such date hereof
and then reduces your annual base salary at any time from such higher rate, so
long as your annual base salary is not reduced below the rate in effect on
March 1, 2011), (ii) during the Agreement Period, a change in your title with
respect to your position at CapitalSource Inc. (but not with respect to any
affiliate of the CapitalSource Inc. or any successor of CapitalSource Inc. or
any such affiliate) to a title other than Chief Accounting Officer or Senior
Vice President- Accounting, (iii) the requirement that you report to a person
other than an officer at the

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 3
level of chief financial officer of the Company or any of its affiliates or any
more senior officer of the Company or any of its affiliates, (iv) a relocation
of your primary place of employment to a location more than twenty five
(25) miles further from your primary residence than the current location of the
Company’s offices in Chevy Chase, Maryland, (v) a material breach of the terms
of this Agreement by the Company (other than as excluded from this definition)
which is not cured within ten (10) days after your delivery of a written notice
of such breach to the Company, or (vi) the failure of the Company to obtain the
assumption in writing of its obligations under this Agreement by any successor
to all or substantially all of the assets of the Company on a consolidated basis
within fifteen (15) days after a merger, consolidation, sale or similar
transaction. In order to invoke a termination for Good Reason, you must deliver
a written notice of such breach to the Company within sixty (60) days of the
occurrence of the breach and the Company then shall have thirty (30) days to
cure the breach. In order to terminate your employment, if at all, for Good
Reason, you must terminate employment within thirty (30) days of the end of the
cure period if the breach has not been cured.
     “Separation Date” shall mean the date of termination of your employment
with the Company or its affiliates for any reason, which shall mean (i) if your
employment is terminated by your death, the date of your death; (ii) if your
employment is terminated because of your Disability, thirty (30) days after
written notice of termination, provided that you shall not have returned to the
performance of your duties on a full-time basis during such thirty (30)-day
period; or (iii) if your employment is terminated by the Company or by you, the
date specified in a written notice of termination. Notwithstanding any provision
of this Agreement to the contrary, for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment that are considered deferred compensation under
Internal Revenue Code Section 4094A, references to your termination of
employment (and corollary terms) with the Company shall be construed to refer to
Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.4094A-1(h)) with the Company.
     “2011 Filing Date” shall mean the day on which the Company files with the
Securities and Exchange Commission its Annual Report on Form 10-K for the fiscal
year ending December 31, 2011.
The Company will continue to pay you your applicable base salary as an
employee-at-will in accordance with the Company’s normal payroll dates through
the Separation Date, unless you forfeit such salary payments as provided
hereunder. Your eligibility for any bonus amounts not explicitly set forth
herein shall be solely at the discretion of the Company, notwithstanding any
policies of the Company or its affiliates. In accordance with Company policy, no
payments will be made to you for accrued but unused composite leave upon your
separation from the Company or its affiliates, unless otherwise required by
state law.

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 4
Through the earlier of the Separation Date and the end of the Agreement Period
you shall (i) have the title of either Chief Accounting Officer or Senior Vice
President —Accounting of CapitalSource Inc., but you shall not be entitled to
any other specific title of the Company or any of its affiliates or any of its
or their successors, (ii) report to a supervisor designated by the Company, and
(iii) perform the duties and responsibilities determined by the Company as
necessary in order to meet the Company’s and its affiliates’ corporate and
business needs, in each case, as determined by the Company in its sole
discretion. The Company makes no assurances to you with respect to changes in
your responsibilities, reporting lines or authority. Your position is classified
as exempt and therefore you are not eligible for overtime. You agree to work the
hours required by the Company in order to satisfy the responsibilities of your
full-time position.
Subject to the terms and provisions of this Agreement, you shall be eligible to
receive a bonus payment in an amount equal to Two Hundred Thousand United States
Dollars ($200,000.00) (the “Bonus Payment”) after the Company files with the
Securities and Exchange Commission its Annual Report on Form 10-K for the fiscal
year ending December 31, 2011, provided that you (i) abide by and have not
breached or violated the terms of this Agreement, (ii) abide by and have not
materially breached or violated the terms of all other agreements with, and
responsibilities and obligations to, the Company and its affiliates, including,
without limitation, all of its and their policies, and (iii) if you terminate
your employment with the Company and its affiliates for any reason prior to the
day on which the Bonus Payment is paid to you, execute and deliver a general
release in form and substance reasonably acceptable to the Company releasing any
and all claims you may have against the Company and its affiliates and do not
revoke the release after any waiting period required under applicable law.
Subject to the conditions provided hereunder, the Company will make the Bonus
Payment to you on the Company’s first normal payroll date as is administratively
possible following the 5th business day after the 2011 Filing Date, and, if
applicable, expiration of any revocation deadline relating to any required
release. The Company will make withholding and deductions from taxable amounts
paid to you in accordance with applicable law and your then applicable
withholding designations that the Company has been applying.
If during the Agreement Period you die or your employment is terminated because
of your Disability, you shall be entitled to (i) salary payments earned through
the Separation Date, and (ii) a pro-rata amount of the Bonus Payment based on
the number of full calendar months you have worked from January 1, 2011 through
December 31, 2011. Except as set forth herein, the Company and its affiliates
shall have no further obligations to you under this Agreement upon your death or
your termination of employment due to Disability and you shall not be entitled
to any other payments, entitlements or compensation, aside from those
specifically provided for hereunder.
If during the Agreement Period, you terminate your employment with the Company
or any of its affiliates other than for Good Reason or Disability, or your
employment with the Company and its affiliates is terminated by the Company or
its affiliates for Cause, you will receive your salary payments earned through
the Separation Date, but you shall

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 5
forfeit your entitlement to the Bonus Payment unpaid as of the Separation Date,
and the Company shall have no obligation to pay you any such Bonus Payment
amounts or make any other payments to you, the Company and its affiliates shall
have no further obligations to you under this Agreement and you shall not be
entitled to any other payments, entitlements or compensation, aside from those
specifically provided for hereunder.
Subject to the other provisions of this Agreement regarding Change of Control,
if the Company terminates your employment during the Agreement Period for any
reason other than for Cause or Disability or you terminate your employment with
the Company during the Agreement Period for Good Reason, you shall be entitled
to the following:

  (i)   regular salary payments earned through the Separation Date,     (ii)  
the full amount of the Bonus Payment (to the extent not yet paid),     (iii)  
if you elect COBRA health insurance continuation following the Separation Date,
the Company’s contribution to your COBRA premiums in the same amount as the
Company contributed toward such coverage prior to your termination of employment
until the earlier of (x) the last day of the Agreement Period, and (y) your
commencement of alternate employment, and     (iv)   up to three (3) months of
outplacement services at the Company’s expense from a firm designated by the
Company, provided that such services commence within three (3) months of the
Separation Date;

each of the above to be paid or provided, as applicable, by the Company only if
you (1) abide by and have not breached or violated the terms of this Agreement,
(2) abide by and have not materially breached or violated the terms of all other
agreements with, and responsibilities and obligations to, the Company and its
affiliates, including, without limitation, all of its and their policies, and
(3) execute and deliver within thirty (30) days of your Separation Date a
general release in form and substance reasonably acceptable to the Company
releasing any and all claims you may have against the Company and its affiliates
and do not revoke the release after any waiting period required under applicable
law. Subject to these conditions, the Company will make the applicable Bonus
Payment to you in one lump sum within ten (10) days following the expiration of
the revocation deadline. The Company will make withholding and deductions from
taxable amounts paid to you in accordance with applicable law and your then
applicable withholding designations that the Company has been applying.
You agree and acknowledge that (i) all equity awards granted to you under the
CapitalSource Inc. Third Amended and Restated Equity Incentive Plan or any other
equity incentive or similar plan (collectively, as amended from time to time,
the “Plan”) that are owned or held by you as of the date you sign this Agreement
and at any time in

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 6
the future shall continue to remain subject in all respects to the terms of the
Plan and any and all award agreements governing such awards (but not any offer
letters, employment agreements or other agreements (besides the award
agreements), all of which are hereby terminated and superseded with respect to
any terms or provisions relating to equity awards), and (ii) that, unless
otherwise provided pursuant to the terms of this Agreement, the Plan or the
applicable award agreements, all unvested or unexercisable portions of such
awards that are outstanding as of the Separation Date shall be terminated and
forfeited by you as of such date; provided, however, that notwithstanding the
foregoing or any vesting schedule in your award agreements or other provisions
of the Plan, (y) if your Separation Date occurs during the Agreement Period and
your termination of employment is due to termination by the Company without
Cause or Disability or termination by you for Good Reason, then your unvested
equity awards that are outstanding as of such Separation Date that would have
vested had you remained employed through the last day of the Agreement Period
will become vested in accordance with the next paragraph, and (z) if your
Separation Date occurs after the Agreement Period and your termination of
employment is due to termination by the Company without Cause or Disability,
then your unvested Current Equity that is outstanding as of such Separation Date
that would have vested had you remained employed for an additional seventy five
(75) days after such Separation Date will become vested in accordance with the
next paragraph.
Notwithstanding any other provision of the Plan, the award agreements or this
Agreement, the vesting and acceleration of any of your equity awards pursuant to
clauses (y) or (z) of the immediately preceding paragraph shall occur only if
and when you (1) abide by and have not breached or violated the terms of this
Agreement, (2) abide by and have not materially breached or violated the terms
of all other agreements with, and responsibilities and obligations to, the
Company and its affiliates, including, without limitation, all of its and their
policies, and (3) execute and deliver within thirty (30) days of your
termination of employment a general release in form and substance reasonably
acceptable to the Company releasing any and all claims you may have against the
Company and its affiliates and do not revoke the release after any waiting
period required under applicable law.
Notwithstanding any other provision of this Agreement, if your employment is
terminated by the Company other than for Cause or Disability or by you for Good
Reason either (i) within twenty-four (24) months following consummation of a
Change of Control, or (ii) at any time within the period commencing three
(3) months prior to the execution of a binding agreement for a Change of Control
and ending on the date of such Change of Control or, if earlier, the date that
such transaction is abandoned by the Company (regardless of whether a Change of
Control actually occurs), the Company shall pay to you (A) your then applicable
base salary due through the Separation Date, and (B) a lump sum cash payment
equal to one times your base salary as of the Separation Date plus the average
of the cash bonuses earned by you for the two (2) years prior to the year in
which the Separation Date occurs, it being agreed between the parties for
clarity that the Bonus Payment shall be considered the cash bonus earned by you
for

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 7
the year 2011 for purposes of this calculation, provided, however, that if the
Separation Date under these circumstances occurs during the Agreement Period,
then the amounts payable pursuant to clause (B) of this paragraph shall be in
lieu of the Bonus Payment and the other items under clauses (ii) and (iii) of
the paragraph above regarding termination by the Company other than for Cause or
Disability or by you for Good Reason, and the Company shall have no obligation
to pay or provide any portion of the Bonus Payment or such other benefits under
these circumstances. The amounts in clause (B) shall be paid by the Company only
if you (1) abide by and have not breached or violated the terms of this
Agreement, (2) abide by and have not materially breached or violated the terms
of all other agreements with, and responsibilities and obligations to, the
Company and its affiliates, including, without limitation, all of its and their
policies, and (3) execute and deliver within thirty (30) days of your Separation
Date a general release in form and substance reasonably acceptable to the
Company releasing any and all claims you may have against the Company and its
affiliates and do not revoke the release after any waiting period required under
applicable law. Subject to these conditions, the Company will make such payment
to you in one lump sum within ten (10) days following the expiration of the
revocation deadline. The Company will make withholding and deductions from
taxable amounts paid to you in accordance with applicable law and your then
applicable withholding designations that the Company has been applying.
During and following the Agreement Period you agree not to, and not to induce or
cause any other person or entity to, make negative statements or communications
disparaging the Company or its affiliates or its or their officers, directors,
shareholders, members, agents, business, practices or products, and understand
that any such statements or communications of this nature shall be considered a
violation of this Agreement. Making truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) will not violate this obligation.
In consideration of your employment and continued employment by the Company or
its affiliates during and/or following the Agreement Period, the sufficiency of
which you expressly acknowledge, you acknowledge and agree both during and
following your employment with the Company and its affiliates as follows:

  (A)   All proprietary information of the Company or its affiliates, including,
without limitation, relating to financial information, employee data, personal
information with respect to any employee, customer lists, and the physical
embodiments of such information, whether having existed, now existing, or to be
developed or created during your employment unless otherwise in the public
domain (“Company Confidential Information”) is covered by this Agreement. During
your employment with the Company or its affiliates, you have had and will have
access to and become acquainted with Company Confidential Information. You
acknowledge and agree that the interests afforded protection by this Agreement
are the

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 8

      Company’s and its affiliates’ legitimate business interests, deserving of
protection. You agree to preserve the confidential and proprietary nature of
Company Confidential Information and materials. During and after your employment
with the Company, you will not misuse, misappropriate, or disclose any Company
Confidential Information, directly or indirectly, to any other person, use any
Company Confidential Information for the benefit of any competitor of the
Company or its affiliates or use Company Confidential Information in any way,
except as is required in the course of your employment by the Company or its
affiliates. You agree not to retain any copies of any Company Confidential
Information and Company-owned materials after the termination of your
employment.     (B)   For twelve (12) months after the Separation Date
(regardless of the reason for termination of employment), you agree not to,
directly or indirectly, (i) solicit, entice, persuade or induce any individual
who is employed by the Company or its affiliates (or who was so employed within
ninety (90) days prior to your action) to terminate such employment or to become
employed with any other person or entity other than the Company or its
affiliates, and you shall not approach any such employee for any such purpose or
knowingly assist in the taking of any such action by any other person or entity,
(ii) solicit or encourage any of the Company’s or its affiliates’ existing
borrowers to transfer or refinance a loan from the Company or its affiliates to
another entity, or (iii) solicit on behalf of anyone other than the Company or
its affiliates any proposed loan in the “term sheet issued,” “term sheet
executed” or “credit committee approved” categories listed at the time you leave
the Company or at any time during the three (3)-month period preceding your
termination in the Company’s systems.         You acknowledge and agree that the
Company’s and its affiliates’ business is national in scope, enabling the
Company and its affiliates and you to regularly provide services to customers
nationwide, and that the agreements and covenants set forth above are essential
to protect the business and goodwill of the Company and its affiliates. You
further acknowledge that this Agreement does not restrict your ability to be
gainfully employed, and that the geographic boundaries, scope of prohibited
activities, and time duration of covenants set forth above are reasonable in
nature and no broader than are necessary to protect the Company’s and its
affiliates’ legitimate business interests. You further acknowledge that any
violation of these restrictions would cause the Company and its affiliates
substantial irreparable injury. Accordingly, you agree that a remedy at law for
any breach of the covenants or obligations in this Agreement would be
inadequate, and that the Company, in addition to any other remedies available,
shall be entitled to obtain preliminary and permanent injunctive relief to
secure specific performance of such covenants and to prevent a breach or
contemplated or threatened

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 9

      breach of this Agreement without the necessity of proving actual damage
and without the necessity of posting bond or security, which you expressly
waive.

By agreeing to this Agreement, you hereby acknowledge and agree that (i) you are
subject to all applicable policies of the Company and its affiliates, (ii) the
Company may be required to make this Agreement publicly available or otherwise
make it available to its regulators or other third parties, and (iii) you will
not, directly or indirectly, at any time during or after your employment provide
to any person or entity any information that concerns or relates to the
negotiation of or circumstances leading to the execution of this Agreement or
any of the terms and conditions of your employment, except (a) to the extent
that such disclosure is (1) specifically required by law or legal process, or
(2) authorized in writing in advance by the Company’s General Counsel or Senior
Vice President of Human Resources, (b) to your accountants or tax advisors as
may be necessary for the preparation of tax returns or other reports required by
law, (c) to your attorneys as may be necessary to secure advice concerning this
Agreement, or (d) to your immediate family. Prior to disclosing such information
under parts (a)(2), (b), (c) or (d) of this paragraph, you will inform the
recipients that they are bound by the limitations of this paragraph. You further
agree that the Company shall have the right to reasonably determine that
subsequent disclosures of such information by any such recipients may be deemed
to be a disclosure by you in breach of this Agreement.
After termination of your employment with the Company or its affiliates for any
reason, you further agree, subject to the limitations that may be applicable in
connection with your then current employment, to fully assist and cooperate with
reasonable requests of the Company or its affiliates in future business or
legal-related matters about which you possess relevant knowledge or information.
Such cooperation shall be provided only at the Company’s or its affiliates’
specific request and will include, but not be limited to, assisting or advising
the Company and its affiliates with respect to any business-related matters or
any actual or threatened legal action about which you have relevant knowledge or
information. For example, the Company may request that you provide assistance
and advice to Company agents and attorneys to prepare the defense or prosecution
of any case in which the Company or any of its affiliates is a party, or to
assist in the preparation of discovery requests and responses, or testify in
depositions, hearings, or trials. After your termination of employment from the
Company or its affiliates for any reason, the Company agrees to pay you a
reasonable hourly rate for time spent on substantial matters and to reimburse
you for any out-of-pocket expenses you incur in providing such assistance.
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all other agreements with
respect to the subject matter hereof, including, without limitation any
confidentiality agreements or offer letters which are hereby terminated (it
being understood and agreed that the Plan and any award agreements pursuant
thereto remain in effect and are not terminated by this Agreement). You agree
that this Agreement shall be interpreted and governed by the

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 10
laws of the State of Maryland, without regard for any conflict of law
principles. The parties to this Agreement irrevocably and unconditionally
(i) agree that any legal proceeding arising out of or in connection with this
Agreement shall be brought in a court of subject matter jurisdiction located in
Montgomery County in the State of Maryland, (ii) consent to the exclusive
jurisdiction of such a court in any such proceeding, and (iii) waive any
objection to the laying of venue of any such proceeding in any such court. The
parties also irrevocably and unconditionally consent to the service of any
process, pleadings, notices or other papers in connection with any such
proceeding and submit to personal jurisdiction in such venue.
All notices, demands, requests, or other communications which may be or are
required to be given or made by any party to any other party pursuant to this
Agreement shall be in writing and shall be hand delivered, mailed by first-class
registered or certified mail, return receipt requested, postage prepaid,
delivered by overnight air courier, emailed, or transmitted by facsimile
transmission addressed as follows:

  i.   If to CapitalSource:

      CapitalSource Finance LLC
5404 Wisconsin Avenue, 2nd Floor
Chevy Chase, Maryland 20815
Attn: Senior Vice President, Human Resources and General Counsel
Facsimile Number: (301) 272-3921
Email: dmsmith@capitalsource.com
            jturitz@capitalsource.com

  ii.   If to Bryan Smith:         At his then current address or email on file
with the Company

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of email or facsimile transmission
or the affidavit of messenger being deemed conclusive but not exclusive evidence
of such delivery) or at such time as delivery is refused by the addressee upon
presentation.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall constitute this Agreement. The
parties agree that this Agreement shall be binding upon and inure to the benefit
of your assigns, heirs, executors and administrators as well as to the Company,
its parent, subsidiaries and affiliates and each of its and their respective
predecessors, successors, purchasers and

 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 11
assigns. You agree that the Company may assign the rights and obligations in
this Agreement to a third party.
By executing this Agreement, you acknowledge that, at the time you were
presented with this Agreement for your consideration, you were advised by the
Company in writing (by way of this paragraph) to consult with an attorney about
this Agreement and its meaning and effect before executing this Agreement. The
parties have not relied on any representations, promises, or agreements of any
kind made to them in connection with this Agreement, except for those set forth
in this Agreement. This Agreement may not be modified, altered or changed except
by a written agreement signed by the parties hereto. If any provision of this
Agreement is held to be invalid or unenforceable for any reason, the remaining
provisions shall remain in full force and effect.
You also recognize that during and following the Agreement Period, the Company
and its affiliates have no obligation to hire or employ you, to hire you as a
consultant or otherwise at any time, or to make any payments to you other than
those explicitly set forth herein, and that nothing in this Agreement creates
any right or entitlement to continued employment or level of compensation or
benefits beyond those set forth herein.
If the terms of this Agreement are acceptable to you, please sign below and
return a copy of this Agreement to the Company in accordance with the notice
provisions set forth above.
Sincerely,
CapitalSource Finance LLC

         
By:
  /s/ Steven A. Museles    
 
 
 
Steven A. Museles, Co-Chief Executive Officer    

         
Accepted by:
  /s/ Bryan Smith    
 
 
 
Bryan Smith    
 
  Date: February 16, 2011    



 



--------------------------------------------------------------------------------



 



Bryan Smith
February 16, 2011
Page 12
Exhibit A
Current Equity

          Number of     shares   Vest Date   21,000    
June 30, 2011
    10,364    
September 8, 2011
    21,000    
December 31, 2011
    21,000    
June 30, 2012
    10,361    
September 8, 2012
       
 
  Total        83,725  

       
 

 